Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to election filed on 06-30-2022.  Applicant by elects Group I (claims 1-8) for prosecution with traverse and claims 9-15 have been withdrawn. Claims 1-8 are pending.   

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. Claim 1 is rejected under 35 U.S.C. 102a(1) as being anticipated by Finlow-Bates et al. (US 2016/0055859).   
    Consider Claim 1, Finlow-Bates teaches an apparatus comprising: a processor (see fig. 10(1002) and paragraphs[0127]- [0131]) ; and a non-transitory computer readable medium on which is stored instructions that when executed by the processor, are to cause the processor (see fig. 10(1002) and paragraphs[0127]- [0131]) to: access an audio signal captured by a microphone of a user's speech while the microphone see fig. 10(1030) and paragraphs[0127]- [0131]) is in a muted state: analyze(see figs. 2-6) a spectral or frequency content of the accessed audio signal to determine a direction at which the user was facing while the user spoke(see figs. 8A-9 and paragraphs[0115]-0125])); and based on a determination that the user was facing the microphone while the user spoke, unmute the microphone(see figs. 2-9 and paragraphs[0040]-[0057]).

Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
9.          Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al. (US 2015/0156598) in view of Finlow-Bates et al. (US 2016/0055859).   
         Consider Claim 1, Sun teaches an apparatus comprising: a processor (see fig. 1) and a non-transitory computer readable medium on which is stored instructions that when executed by the processor(see fig.4), are to cause the processor (see fig. 4) to: access an audio signal captured by a microphone of a user's speech while the microphone see figs. 1-3) is in a muted state: analyze(see figs. 2-3) an acoustic content of the accessed audio signal to determine a direction at which the user was facing while the user spoke(see figs. 1-3 and paragraphs[0041]-[0057]); and based on a determination that the user was facing the microphone while the user spoke, unmute the microphone(see figs. 2-6 and paragraphs[0055]-[0068]); but
   Sun does not explicitly teach analyze a spectral or frequency content of the accessed audio signal to determine a direction at which the user was facing while the user spoke 
     However,  Finlow-Bates teaches a non-transitory computer readable medium on which is stored instructions that when executed by the processor, are to cause the processor(see fig. 10(1002) and paragraphs[0127]- [0131]) to: access an audio signal captured by a microphone of a user's speech while the microphone see fig. 10(1030) and paragraphs[0127]- [0131]) is in a muted state: analyze(see figs. 2-6) a spectral or frequency content of the accessed audio signal to determine a direction at which the user was facing while the user spoke(see figs. 8A-9 and paragraphs[0115]-0125])); and based on a determination that the user was facing the microphone while the user spoke, unmute the microphone(see figs. 2-9 and paragraphs[0040]-[0057]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Finlow-Bates in to the teaching of Sun to provide calculating a first waiting time which is a time limit for waiting for the task to be scheduled at the node storing the data block in the in-memory cache, based on the received information; and scheduling the task at the node storing the data block in the in-memory cache based on whether the first waiting time elapses. 
  Consider Claims 2 and 3, Sun as modified by Finlow-Bates teaches the apparatus further comprising: a communication interface; and wherein the instructions are further to cause the processor to: output the captured audio signal through the communication interface based on a determination that the user was facing the microphone while the user spoke(see figs. 1-3 and paragraphs[0041]-[0057]) ; and the apparatus wherein the instructions are further to cause the processor to: based on a determination that the user was not facing the microphone while the user spoke, maintain the microphone in the muted state(see figs. 2-6 and paragraphs[0055]-[0068]). 
     Consider Claims 4 and 5, Sun as modified by Finlow-Bates teaches the apparatus wherein the instructions are further to cause the processor to: based on a determination that the user was not facing the microphone while the user spoke, discard the captured audio signal(see figs. 2-6 and paragraphs[0055]-[0068]); and  the apparatus wherein to access the audio signal captured by the microphone, the instructions are further to cause the processor to: receive a data file including the captured audio signal via a network from a remotely located electronic device; and output an instruction to the remotely located electronic device via the network to unmute the microphone(see figs. 2-6 and paragraphs[0081]-[0097]).   
   Consider Claim 6, Sun teaches  the apparatus wherein the instructions are further to cause the processor to: access a second audio signal captured by a second microphone of the user's speech while the second microphone is in a muted state, the second microphone being spaced from the microphone; analyze characteristics of the audio signal captured by the microphone and the second audio signal captured by the second microphone; deternine whether the user was facing the microphone and the second microphone while the user spoke based on the analyzed characteristics; and determine whether to unmute the microphone and the second microphone based on both the determination that the user was facing the microphone through analysis of the spectral or frequency content of the accessed audio signal and the determination that the user was facing the microphone and the second microphone based on the analyzed characteristics (see figs. 2-6 and paragraphs[0055]-[0068] and discussion above claim 1).
     Consider Claims 7 and 8, Sun as modified by Finlow-Bates teaches the apparatus wherein the instructions are further to cause the processor to: determine whether the microphone is in the muted state; analyze the spectral or frequency content of the accessed audio signal to determine whether the user was facing the microphone while the user spoke based on a determination that the microphone is in the muted state; and output the captured audio signal without analyzing the spectral or frequency content of the captured audio signal based on a determination that the microphone is not in the muted state(see figs. 2-6 and paragraphs[0055]-[0068] and discussion above claim 1); and the apparatus wherein the processor is to access audio captured by the microphone during a conference call(see figs. 1-3 and paragraphs[0041]-[0057]).       

                                                    Election/Restrictions
10. Applicant's election with traverse of Group I, claims 1 -8 remarks paper No. 5 is acknowledged. Applicant’ argued that the restriction is not proper. This is not found persuasive because.
     The examiner believes that  the Group I. Claims 1-8, drawn to an apparatus comprising: a processor; and a non-transitory computer readable medium on which is stored instructions that when executed by the processor, are to cause the processor to: access an audio signal captured by a microphone of a user's speech while the microphone is in a muted state; analyze a spectral or frequency content of the accessed audio signal to determine a direction at which the user was facing while the user spoke; and based on a determination that the user was facing the microphone while the user spoke, unmute the microphone; classified in H04R 3/00.CPC.
        Group II. Claims 9-12, drawn to a method comprising: accessing, by a processor, an audio signal captured by a microphone of a user's voice; determining, by the processor, whether the microphone was in a muted state when the microphone captured the audio signal of the user's voice; based on a determination that the microphone was in the muted state when the microphone captured the audio signal of the user's voice, applying, by the processor, a machine learning model on the captured audio signal to determine whether the user was likely facing the microphone when the user spoke; and based on a determination that the user was likely facing the microphone when the user spoke, placing, by the processor, the microphone into an unmuted state.; classified in H04R 2225/61.CPC.
       Group III. Claims 13-15, drawn to a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: access an audio file of a user's speech captured by a microphone; determine whether the microphone was in a muted state when the microphone captured the user's speech; based on a determination that the microphone was in the muted state when the microphone captured the user's speech, apply a machine learning model on the captured user's speech to determine whether the user was likely facing the microphone when the user spoke, the machine learning model being generated using a classifier that was trained using training data corresponding to user's directions during the user's speech; and based on a determination that the user was likely facing the microphone when the user spoke, output an indication for the user to place the microphone into an unmuted state; classified in G06F 3/16.CPC.      
                    4. Inventions Group I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination in Group I has analyze a spectral or frequency content of the accessed audio signal to determine a direction at which the user was facing while the user spoke; and subcombination in Group II has separate utility such as based on a determination that the microphone was in the muted state when the microphone captured the audio signal of the user's voice, applying, by the processor, a machine learning model on the captured audio signal to determine whether the user was likely facing the microphone when the user spoke; and subcombination in Group III has separate utility such as based on a determination that the microphone was in the muted state when the microphone captured the user's speech, apply a machine learning model on the captured user's speech to determine whether the user was likely facing the microphone when the user spoke, the machine learning model being generated using a classifier that was trained using training data corresponding to user's directions during the user's speech.  See MPEP § 806.05(d).
Therefore, these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL
    
                                                                 Conclusion
11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kanevsky et al. (US 2008/0167868) is cited to show other related  
MICROPHONE CONTROL BASED ON SPEECH DIRECTION.


12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 07-15-2022